Marlin, J.,

delivered the opinion of the court.
In this case, the defendants are appellants from a judgment by which damages were recovered from them, for the breach of the conditions under which they accepted a certain donation of land from the plaintiff, and for certain alleged trespasses committed on the land of the plaintiff, contiguous to that which was the object of donation.
The only point submitted to this court by the appellants, arises out of a part of the charge of the .parish judge, in which the jury were instructed, that if the act of donation contained the assumption of rights which the donor did not actually possess, the defendants were nevertheless bound by obligations entered into by them, under the acknowledgment of these rights ; that the donor might annex to the donation any condition he saw fit; and the donees, by their acceptance of the donation with these conditions, were bound by the obligations which flowed from them.
The only objection made to this part of the charge is, that it had a tendency to mislead the jury, .
It appears to the court, that when the charge of the inferior court is pertinent to the issue, and the law is correctly stated, it is no solid objection thereto that it may be misunderstood by the jury and have a tendency to mislead them. We do not mean to be understood as denying the right to any party, who is apprehensive of the charge to the jury being misunderstood by them, to apply to the court giving the charge for a clearer exposition of its meaning.
It is not denied, in this case, that the part of the charge of the court a qua, excepted to, was pertinent to the issue ; neither is it urged that if does not state the law correctly. On this view of the matter, we cannot disturb the verdict of the jury.
It is, therefore, ordered, adjudged and,decreed, that the judgment of the Parish Court be affirmed, with costs.